           Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 1 of 16



     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     ---------------------------------------------------------------X    Case No.:
     LORI OSTENFELD,

                                       Plaintiff,
                                                                         COMPLAINT
                      -against-

     NEWSELA, INC., and MATTHEW GROSS,                                   Plaintiff Demands a
     individually,                                                       Trial by Jury

                                        Defendants.
     ---------------------------------------------------------------X

 Plaintiff, LORI OSTENFELD, by and through her attorneys, PHILLIPS & ASSOCIATES, PLLC,

 hereby complains of the Defendants, upon information and belief, as follows:


                                            NATURE OF THE CASE

1.     Plaintiff complains pursuant to the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601,

       et seq. (“FMLA”), the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101, et seq.

       (“ADA”), and the remedy violations of the New York State Human Rights Law, New York

       Executive Law §§ 296, et seq. (“NYSHRL”) and the New York City Human Rights Law, New

       York City Administrative Code §§ 8-107, et seq. (“NYCHRL”) based upon the supplemental

       jurisdiction of this Court pursuant to Gibbs, 38 U.S. 715 (1966) and 28 U.S.C. § 1367, seeking

       damages to redress the injuries Plaintiff has suffered as a result of being discriminated against

       by Defendants on the basis on the basis of her disability, together with failure to provide a

       reasonable accommodation, failure to engage in the interactive process, interference with

       protected rights under the FMLA, retaliation, aiding and abetting discrimination, breach of

       contract and unlawful termination.




                                                            1
         Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 2 of 16




                                   JURISDICTION AND VENUE

 2. The Court has jurisdiction pursuant to 29 U.S.C. § 2601, et seq.; 28 U.S.C. §§ 1331 and 1343,

     and supplemental jurisdiction thereto.

 3. This action involves a Question of Federal Law.

 4. Venue is proper in this district based upon the fact that a substantial part of the events or

     omissions giving rise to the claim occurred within the Southern District of New York. 28 U.S.C.

     § 1391(b).

 5. Plaintiff filed charges of discrimination upon which this Complaint is based with the Equal

     Employment Opportunity Commission (“EEOC”).

 6. On or about April 18, 2019, Plaintiff received a Notice of Right to Sue from the EEOC.

 7. This Action is being commenced within ninety (90) days of Plaintiff’s receipt of the Notice of

     Right to Sue.

 8. There is also diversity jurisdiction in that the parties are diverse and the damages in this matter

     exceed $75,000.


                                               PARTIES

 9. Plaintiff is a female resident of the State of New Jersey, County of Union.

10. At all times material, Plaintiff suffered from a disability, of which Defendants were aware.

11. At all times material, Defendant NEWSELA, INC. (hereinafter referred to as “NEWSELA”),

     was and is a foreign business corporation duly incorporated under the laws of the State of

     Delaware.

12. At all times material, Defendant NEWSELA was and is a foreign business corporation duly

     authorized to conduct business under the laws of the State of New York.

                                                    2
         Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 3 of 16



13. At all times material, Defendant NEWSELA was and is a foreign business corporation which

     did and does conduct business under the laws of the State of New York.

14. At all times material, Defendant NEWSELA was and is an education technology company, with

     its principal place of business located at 519 8th Avenue, 21st Floor, New York, New York

     10018.

15. At all times material, Defendant MATTHEW GROSS (hereinafter referred to as “GROSS”),

     was and is a resident of the State of New York.

16. At all times material, Defendant GROSS was and is working as the “Chief Executive Officer”

     for Defendant NEWSELA and had authority to hire, terminate, and affect the terms and

     conditions of Plaintiff’s employment or to otherwise influence the decision-making regarding

     same.

17. At all times material, Plaintiff was an employee of Defendant NEWSELA.

18. At all times material, Plaintiff was a qualified employee under the FMLA as she was employed

     with Defendant NEWSELA for twelve months and worked at least 1,250 hours during the twelve

     months prior to the start of FMLA leave.

19. At all times material, Defendant NEWSELA was and is a qualified employer under the FMLA

     and employed at least 50 employees within a 75-mile radius.


                                         MATERIAL FACTS

20. On or about September 16, 2016, Plaintiff began working for Defendant NEWSELA as a

     “Human Resources (“HR”) Consultant.”

21. Plaintiff’s job duties as HR Consultant included talent acquisition, training and ensuring

     compliance with applicable laws and internal policies.

22. Plaintiff was well-qualified for this position, having more than a decade of experience in positions

                                                    3
          Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 4 of 16



     as head of Human Resources departments in the financial industry. Plaintiff is certified as an

     executive coach by the International Coach Federation. Plaintiff earned her Bachelor’s degree and

     has a Masters of Business Administration degree from the Wharton School of Business.

23. In or around mid to late October 2016, Plaintiff began functioning in the role of Defendant

     NEWSELA’s “Chief People Officer.”

24. On or about January 17, 2017, Defendant NEWSELA formally promoted Plaintiff to the role of

     “Chief People Officer.”

25. In such role, Plaintiff reported directly to Defendant NEWSELA’s Chief Executive Officer,

     Defendant GROSS.

26. The terms of Plaintiff’s employment were memorialized in a written agreement. The agreement

     included, among other provisions, payment of severance benefits equaling six months’ salary

     continuation in the event of involuntary termination.

27. The agreement also provided that Defendant NEWSELA had the obligation to provide Plaintiff

     with a proposed release agreement within five business days of involuntary termination of her

     employment.

28. On or about March 17, 2017, Plaintiff sustained severe injuries to her neck, back, hips, knee,

     and shoulder when she slipped and fell on black ice outside her home.

29. Plaintiff’s physical condition as a result of her fall constitutes a disability under the ADA, as her

     injuries impeded her ability to engage in major life activities, including walking, standing and

     driving.

30. Plaintiff promptly advised Defendant GROSS of her injuries and their impact on her ability to

     walk, stand and drive.

31. Despite her injuries, Plaintiff performed her job to the best of her abilities. This included, but



                                                     4
         Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 5 of 16



     was not limited to, working 65 hours per week, including weekends, handling employee issues,

     developing and conducting company trainings, presenting at weekly Executive Leadership

     Team meetings and Board meetings, and organizing and planning the company’s Long Term

     Strategic Planning retreat.

32. On or about May 8, 2017, Plaintiff underwent surgery to repair the injuries to her knee.

33. Following her surgery, Plaintiff’s doctor recommended that Plaintiff work from home for a

     duration of three (3) weeks, from May 9, 2017 to May 30, 2017. Accordingly, Plaintiff requested

     a reasonable accommodation from Defendants to allow her to work from home. Defendants

     granted Plaintiff’s accommodation request. On or about May 9, 2017, Plaintiff began to work

     from home.

34. On or about May 23, 2017, Defendant GROSS contacted Plaintiff via email and demanded that

     she attend a meeting at the office in person on May 24, 2017.

35. Plaintiff reluctantly agreed to attend the meeting, against her doctor’s orders, because she

     believed that failing to do so would negatively impact her employment with Defendant

     NEWSELA.

36. However, other, non-disabled employees were permitted to attend the meeting remotely via video

     conference.

37. When Plaintiff returned to working at the office, on or about June 1, 2017, Defendant GROSS

     began to criticize Plaintiff’s job performance. In particular, Defendant GROSS faulted Plaintiff for

     not being physically present at the Long Term Strategic Planning retreat referenced in Paragraph

     31, aobve..

38. On or about June 14, 2017, Plaintiff provided Defendant NEWSELA with a doctor’s note, which

     elaborated on the recurrent pain Plaintiff was experiencing in her knee. Specifically, Plaintiff’s



                                                     5
         Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 6 of 16



     doctor recommended that Plaintiff attend physical therapy three days per and work from home

     on the days she attended physical therapy. Accordingly, Plaintiff requested a reasonable

     accommodation from Defendants to allow her to work from home three days per week.

     Defendants granted Plaintiff’s accommodation request.

39. On or about June 30, 2017, Plaintiff submitted a doctor’s note to Defendants, which articulated

     additional job restrictions in light of Plaintiff’s ongoing knee, back and spinal problems. In this

     note, Plaintiff’s doctor restricted Plaintiff from traveling beyond her commute to and from work.

40. Defendants granted the accommodation request.

41. On or about July 10, 2017, Defendant NEWSELA held a company retreat in Mohonk, NY.

     Defendants permitted Plaintiff to attend remotely by teleconference.

42. While the retreat was ongoing, and after it concluded, Defendant GROSS indicated to Plaintiff

     that he was unhappy with her for attending the retreat remotely, by, among other things, unfairly

     criticizing Plaintiff’s HR team.

43. On or about July 16, 2017, Plaintiff submitted a doctor’s note to Defendants, which articulated

     her doctor’s recommendation that six (6) weeks of short-term medical leave was necessary to

     allow Plaintiff’s injuries to heal.

44. That same day, Plaintiff applied for short-term medical leave for the duration of six (6) weeks.

45. This constituted a request for a reasonable accommodation as well as a request for FMLA job-

     protected leave.

46. On or about July 17, 2017, Defendant GROSS called Plaintiff to inquire about her leave

     application. During their conversation, Defendant GROSS asked Plaintiff, “Are you sure you

     want to follow you doctor’s recommendation? Your request is not one I’d expect of an

     executive team member.”



                                                    6
         Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 7 of 16



47. Plaintiff was humiliated and distressed by Defendant GROSS’ question because he had

     knowledge of her disability, her doctor’s recommendation and Plaintiff’s dedication to the job

     and the company.

48. On or about July 21, 2017, having received no communication regarding her accommodation

     request, Plaintiff called Defendant NEWSELA’s HR Associate, Rosemary Vargas (“Vargas”),

     to inquire about the status of her leave application. In response, Vargas conveyed to Plaintiff

     that Defendant GROSS was refusing to process Plaintiff’s leave application because he did not

     believe Plaintiff was disabled and wanted to obtain additional medical documentation from

     Plaintiff.

49. Defendant GROSS ultimately approved Plaintiff’s request for medical leave for the duration of

     six (6) weeks.

50. On or about August 7, 2017, Plaintiff’s doctor diagnosed her with depression arising from work-

     related stress.

51. On or about August 25, 2017, Plaintiff submitted a doctor’s note to Defendants, which

     articulated the doctor’s recommendation that Plaintiff take an additional four (4) weeks of

     medical leave for pain management. That same day, Plaintiff applied for an extension of her

     short-term medical leave for the duration of four (4) weeks. This constituted a request for a

     reasonable accommodation as well as FMLA job-protected leave.

52. On or about August 27, 2017, Defendant GROSS called Plaintiff, accused her of job

     abandonment and insisted upon her return to work despite his knowledge of Plaintiff’s disability

     and her request for accommodations. Plaintiff replied that returning to work was against her

     doctor’s recommendations. Defendant GROSS further stated, “your team members are

     disappointed in you and don’t respect you.”



                                                   7
         Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 8 of 16



53. On or about August 29, 2017, Defendant GROSS sent Plaintiff a text message stating, “your

     requests for medical leave are unprofessional.”

54. However, Defendants ultimately extended Plaintiff’s medical leave for an additional two (2)

     weeks, not the four weeks recommended by Plaintiff’s doctor.

55. Defendants failed to properly accommodate Plaintiff’s disability and to engage in the interactive

     process in a proper manner by only granting Plaintiff two weeks medical leave.

56. On or about September 11, 2017, Defendant GROSS called Plaintiff and stated, “[Defendant

     NEWSELA] deals with you, not your doctor, its up to you to decide whether to follow your

     doctor’s advice.”

57. Again, Plaintiff was distressed at Defendant GROSS’ comments.

58. On or about September 12, 2017, Plaintiff sent an email to Brooks Byers (“Byers”), a member

     of Defendant NEWSELA’s Board of Directors, complaining about Defendant GROSS’ ongoing

     harassment and discrimination based on her disability and requests for medical leave as an

     accommodation for her disability.

59. Plaintiff received no response to this email. Defendant NEWSELA did nothing to escalate

     Plaintiff’s complaint, remedy the harassment, or prevent further harassment.

60. In or about the beginning of October 2017, Plaintiff submitted a doctor’s note to Defendant,

     which articulated the doctor’s recommendation that Plaintiff take twelve (12) weeks of medical

     leave for treatment of Plaintiff’s spinal and knee injuries. Simultaneously therewith, Plaintiff

     formally applied for job-protected leave under the Family Medical Leave Act (“FMLA”).

61. Defendants denied Plaintiff’s request for job-protected FMLA leave and terminated Plaintiff’s

     employment effective October 30, 2017 under the pretext of “job abandonment.”

62. Defendants terminated Plaintiff’s employment because she was disabled and/or perceived to be



                                                   8
          Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 9 of 16



      disabled by Defendants.

63. Defendants terminated Plaintiff’s employment in order to interfere with her rights under the

      FMLA.

64. Defendants failed to accommodate Plaintiff’s disability and/or perceived disability.

65. Defendants failed to engage in the interactive process.

66. Defendants terminated Plaintiff’s employment in retaliation for her complaints of disability

      discrimination and/or for her requests for a reasonable accommodation.

67. Defendants terminated Plaintiff so that they would not have to accommodate Plaintiff in the

      future and/or provide her with FMLA leave.

68. As a result of Defendants discriminatory and intolerable treatment, Plaintiff suffered and

      continues to suffer severe emotional distress and physical ailments.

69. As a result of the acts and conduct complained of herein, Plaintiff has suffered, and will continue

      to suffer, the future loss of income, the loss of salary, bonuses, benefits and other compensation

      which such employment entails, loss of enjoyment of life, and other non-pecuniary losses.

70. As Defendants conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law, Plaintiff demands punitive damages as against the Defendants, jointly

      and severally.


                                  AS A FIRST CAUSE OF ACTION
                                  UNDER FEDERAL LAW (FMLA)
                                RETALIATION AND INTERFERENCE

71.     Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

        paragraphs of this Complaint as if more fully set forth herein at length.

72.     Section 2612(d)(2)(B) of the Family Medical Leave Act, states in pertinent part: “an eligible

        employee shall be entitled to a total of 12 workweeks of leave during any 12-month period

                                                     9
         Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 10 of 16



        . . . Because of a serious health condition that makes the employee unable to perform the

        functions of the position of such employee.”

73.     Section 2615(a) of the Family Medical Leave Act, states in pertinent part:

           Interference with rights. (1) Exercise of rights. It shall be unlawful for any
           employer to interfere with, restrain, or deny the exercise of or the attempt to
           exercise, any right provided under this subchapter. (2) Discrimination. It shall
           be unlawful for any employer to discharge or in any other manner discriminate
           against any individual for opposing any practice made unlawful by this
           subchapter.

74.     Defendants violated all other applicable sections of the FMLA.

75.     Defendants interfered with and/or retaliated against Plaintiff for requesting FMLA leave by

        terminating her employment.


                             AS A SECOND CAUSE OF ACTION
                      UNDER THE AMERICANS WITH DISABILITIES ACT
                                    DISCRIMINATION

76. Plaintiff repeats, reiterates, and realleges each and every allegation made in the above paragraphs

      of this Complaint as if more fully set forth herein at length.

77. Plaintiff claims the Defendant violated Title I and V of the Americans with Disabilities Act of

      1990 (Publ. L. 101-336) as amended, as these titles appear in volume 42 of the United States

      Code, beginning at section 12101. Sec. 12112 specifically states:

       (a) General Rule- No covered entity shall discriminate against a qualified individual with
           a disability because of the disability of such individual in regard to job application
           procedures, the hiring, advancement, or discharge of employees, employee
           compensation, job training, and other terms, conditions, and privileges of employment.

78. Defendant violated the above and Plaintiff suffered substantial damages as a result.




                                                     10
         Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 11 of 16



                            AS A THIRD CAUSE OF ACTION
                     UNDER THE AMERICANS WITH DISABILITIES ACT
                          RETALIATION AND INTERFERENCE


79. Plaintiff repeats, reiterates, and realleges each and every allegation made in the above paragraphs

     of this Complaint as if same were set forth herein fully at length.

80. Sec. 12203 of the ADA. Prohibition against retaliation and coercion provides as follows:

       (a) Retaliation: No person shall discriminate against any individual because such
           individual has opposed any act or practice made unlawful by this chapter or because
           such individual made a charge, testified, assisted, or participated in any manner in an
           investigation, proceeding, or hearing under this chapter.

       (b) Interference, coercion, or intimidation: It shall be unlawful to coerce, intimidate,
           threaten, or interfere with any individual in the exercise or enjoyment of, or on account
           of his or her having exercised or enjoyed, or on account of his or her having aided or
           encouraged any other individual in the exercise or enjoyment of, any right granted or
           protected by this chapter.

81. Defendant violated Plaintiff’s above rights as set forth herein.


                                AS A FOURTH CAUSE OF ACTION
                                      UNDER STATE LAW
                                       DISCRIMINATION

82. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

     complaint as if set forth herein more fully at length.

83. Executive Law § 296 provides that that "1. It shall be an unlawful discriminatory practice:

     "(a) For an employer or licensing agency, because of the age, race, creed, color, national origin,

     sex, or disability, or marital status of any individual, to refuse to hire or employ or to bar or to

     discharge from employment such individual or to discriminate against such individual in

     compensation or in terms, conditions or privileges of employment."

84. Defendant violated the section cited herein by discharging, creating and maintaining

     discriminatory working conditions, and otherwise discriminating against the Plaintiff on the

                                                    11
        Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 12 of 16



     basis of her disability, together with failure to provide a reasonable accommodation, failure to

     engage in the interactive process, interference with protected rights under the FMLA, retaliation,

     and unlawful termination.


                                  AS A FIFTH CAUSE OF ACTION
                                       UNDER STATE LAW
                                          RETALIATION

85. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

     complaint.

86. New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

     practice:

          "For any person engaged in any activity to which this section applies to retaliate or
           discriminate against any person because [s]he has opposed any practices forbidden
           under this article."

87. Defendant engaged in an unlawful discriminatory practice by discharging, retaliating, and

     otherwise discriminating against the Plaintiff because of Plaintiff’s opposition to the unlawful

     employment practices of Plaintiff’s employer.



                              AS A SIXTH CAUSE OF ACTION
                    UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                                    DISCRIMINATION

88. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

     complaint as if set forth herein more fully at length.

89. The Administrative Code of City of NY § 8-107 [1] provides that it shall be unlawful "(a) For

     an employer or an employee or agent thereof, because of the actual or perceived age, race, creed,

     color, national origin, gender, disability, marital status, partnership status, sexual orientation or

     alienage or citizenship status of any person, to refuse to hire or employ or to bar or to discharge

                                                     12
         Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 13 of 16



     from employment such person or to discriminate against such person in compensation or in

     terms, conditions or privileges of employment."

90. Defendant engaged in an unlawful discriminatory practice in violation of New York City

     Administrative Code Title 8, §8-107(1)(a) by creating and maintaining discriminatory working

     conditions, and otherwise discriminating against the Plaintiff on the basis of her disability, together

     with failure to provide a reasonable accommodation, failure to engage in the interactive process,

     interference with protected rights under the FMLA, retaliation, and unlawful termination.


                           AS A SEVENTH CAUSE OF ACTION
                  UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                                   RETALIATION

91. Plaintiff repeats, reiterates and realleges each and every allegation made in the above paragraphs

     of this Complaint as if more fully set forth herein at length.

92. The New York City Administrative Code Title 8, §8-107 (7) provides that it shall be unlawful

     discriminatory practice: "For an employer... to discharge ... or otherwise discriminate against

     any person because such person has opposed any practices forbidden under this chapter..."

93. Defendant engaged in an unlawful discriminatory practice in violation of New York City

     Administrative Code Title 8, §8-107(l)(e) by discriminating against the Plaintiff because of

     Plaintiff’ opposition to the unlawful employment practices of Plaintiff’s employer.


                           AS AN EIGHTH CAUSE OF ACTION
                   UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                                 AIDING & ABETTING

   55. Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

       paragraphs of this Complaint as if more fully set forth herein at length.

   56. The New York City Administrative Code Title 8-107(6) provides that it shall be an unlawful


                                                     13
         Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 14 of 16



       discriminatory practice, “For any person to aid, abet, incite, compel or coerce the doing of

       any acts forbidden under this chapter, or attempt to do so.”

   57. Defendant GROSS engaged in an unlawful discriminatory practice by aiding, abetting,

       inciting, compelling, and coercing the discriminatory conduct.


                                AS A NINTH CAUSE OF ACTION
                               UNDER NEW YORK COMMON LAW
                                   BREACH OF CONTRACT

94. Plaintiff repeats, reiterates and realleges each and every allegation made in the above paragraphs

     of this Complaint as if more fully set forth herein at length.

95. Under the terms of the parties’ agreement, Defendant NEWSELA was to provide Plaintiff with

     a release of claims within five business days of its involuntary termination of Plaintiff’s

     employment.

96. Defendant NEWSELA has failed to do so.

97. Defendant NEWSELA has also failed to provide Plaintiff with the severance pay and pay

     continuation specified in the parties’ agreement.

98. Defendant NEWSELA has breached the parties’ agreement.

99. Due to Defendant NEWSELA’s action, Plaintiff has incurred substantial damages.



   WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

   A. Declaring that Defendants engaged in unlawful employment practices prohibited by the

      FMLA, ADA, NYSHRL, and the NYCHRL, and that Defendants discriminated against

      Plaintiff on the basis of on the basis of her disability, together with failure to provide a

      reasonable accommodation, failure to engage in the interactive process, interference with



                                                    14
      Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 15 of 16



    protected rights under the FMLA, retaliation, aiding and abetting discrimination and unlawful

    termination.

B. Declaring that Defendant NEWSELA breached the parties’ agreement with respect to

    severance pay and salary continuation;

C. Awarding damages to the Plaintiff, retroactive to the date of discharge, for all lost wages and

    benefits, past and future, back pay and front pay, resulting from Defendants’ unlawful

    termination of her employment and to otherwise make Plaintiff whole for any losses suffered

    as a result of such unlawful employment practices;

D. Awarding Plaintiff compensatory damages for mental, emotional, and physical injury, distress,

    pain and suffering and injury to her reputation;

E. Awarding Plaintiff liquidated damages under the FMLA;

F. Awarding Plaintiff punitive damages;

G. Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of this

    action;

H. Awarding Plaintiff such other and further relief as the Court may deem equitable, just, and

    proper to remedy the Defendant’s unlawful employment practices.


                                             JURY DEMAND

     Plaintiff requests a jury trial on all issues to be tried.

     WHEREFORE, Plaintiff demands judgment against Defendant in an amount to be

determined at the time of trial plus interest, punitive damages, attorneys’ fees, costs, and

disbursements of action; and for such other relief as the Court deems just and proper.




                                                    15
     Case 1:19-cv-06653-LTS-OTW Document 1 Filed 07/17/19 Page 16 of 16



Dated: Princeton, New Jersey
       July 17, 2019

                                   By:    __________________________
                                          PHILLIPS & ASSOCIATES, PLLC
                                          Attorneys for Plaintiff
                                          Steven Siegler, Esq.
                                          100 Overlook Center, 2nd Floor
                                          Princeton, New Jersey 08540
                                          (609) 436-9087




                                     16
